COX, Judge
(concurring):
I agree with the principal opinion and write only to articulate my understanding of it. Appellant entered pleas of not guilty, apparently to preserve his ability to contest the issue of findings’ multiplicity.* The judge proceeded to treat appellant’s pleas as pleas of guilty, causing him to admit the elements of the offense to which he had pleaded not guilty. Thereafter, presumably utilizing the stipulation as with any guilty plea, she entered findings of guilty.
In the course of taking appellant’s pleas, she failed to caution him that, based on his stipulation alone, the Government could apparently sustain its burden of proving him guilty of the offense (introducing drugs onto the installation). In addition, she misinformed him that he was giving up his right to remain silent and the right to be confronted by the evidence against him! Nothing could have been further from the truth in either respect.
It is possible, to be sure, that appellant came out of the deal pretty much where he (and everyone else) thought he would: He was found guilty, but he preserved his ability to challenge on appeal the specifications as being multiplicious. However, it is difficult to be certain. This was, after all, appellant’s day in court, and there is a *492pellucid distinction between waiving one’s right to trial on the merits altogether and merely admitting the bare facts of the prosecution’s prima facie case. On this basis, I concur.

 This procedure probably is unnecessary. United States v. McMillian, 33 MJ 257, 258 (CMA 1991), says one can challenge multiplicity for findings in a guilty-plea case.